IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
STEPHEN ELLIOTT POWERS PLAINTIFF
v. No. 4:10CV57-GHD-RP
DR. JOHN EVANS, ET AL. DEFENDANTS
JUDGMENT

I-Iaving considered the file and records in this action, including the Report and
Recommendation of the United States Magistrate Judge and the objections to the Report and
Recommendation, the court finds that the plaintiff` s objections are without merit and that the
Magistrate Judge’s Report and Recommendation should be approved and adopted as the opinion
of` the court. It is ORDERED:

l. That the plaintiffs objections to the Magistrate Judge’s Report and
Recommendation are OVERRULED;

2. That the Report and Recommendation of the United States l.\/Iagistrate Judge is
hereby APPROVED AND ADOPTED as the opinion of the court, with the exception that Mr.
Coughlan’s ore terms motion to Withdraw as counsel for Mr. Powers is GRANTEI);

3. That the Consent Order in this case is VACATED;

4. That this case is REINSTATED to the court’s active docket, subject to all the
defenses in an ordinary case, as well as the requirements of` the Prison Litigation Ref`orm Act; and

5. The DEADLINE for the parties to file summary judgment motions and briefs is 30
days from the date of this order. The parties may respond to the respective motions within 14
days of the date the motions are filed. g

SO ORDERED, this, the l day of February, 201 9.

jj dwa

SENIOR JUDGE

 

